             Case 3:17-cr-05191-BHS Document 34 Filed 11/02/20 Page 1 of 10




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     UNITED STATES OF AMERICA,                         CASE NO. CR17-5191 BHS
 8
                              Plaintiff,               ORDER DENYING
 9          v.                                         DEFENDANT’S MOTION FOR
                                                       COMPASSIONATE RELEASE
10   CHARLES JASON BUTCHER,                            AND GRANTING MOTIONS FOR
                                                       LEAVE TO FILE OVERLENGTH
11                            Defendant.               BRIEFS

12

13          This matter comes before the Court on Defendant Charles Butcher’s (“Butcher”)

14   motion for compassionate release, Dkt. 24, motions for leave to file overlength briefs,

15   Dkts. 25, 32, and the Government’s motion for leave to file overlength brief, Dkt. 30. The

16   Court has considered the pleadings filed in support of and in opposition to the motions

17   and the remainder of the file and hereby denies the motion for compassionate release and

18   grants the motions for leave for the reasons stated herein.

19                   I.   FACTUAL & PROCEDURAL BACKGROUND

20          On May 12, 2017, Butcher pled guilty to a single-count Information charging him

21   with Aggravated Sexual Assault of a Minor Under 12 in violation of 18 U.S.C.

22   §§ 2241(c) and 7. Dkt. 6. As part of the plea agreement, the parties agreed to recommend


     ORDER - 1
                Case 3:17-cr-05191-BHS Document 34 Filed 11/02/20 Page 2 of 10




 1   a custodial sentence between 60 and 121 months. Dkt. 5 at 5. On November 17, 2017,

 2   Judge Ronald B. Leighton 1 sentenced Butcher to serve 97 months in custody followed by

 3   a 10-year term of federal supervised release. Dkts. 22, 23. Butcher is currently housed at

 4   Federal Correctional Institute Terminal Island in San Pedro, California (“FCI Terminal

 5   Island”) and is projected to be released on November 15, 2024.

 6          On October 5, 2020, Butcher filed a motion for compassionate release to reduce

 7   his sentence from custody at FCI Terminal Island to home confinement or custody at a

 8   Residential Reentry Center, Dkt. 24, and a motion for leave to file overlength brief, Dkt.

 9   25. On October 13, 2020, the Government filed a motion for leave to file overlength

10   response. Dkt. 30. On October 14, 2020, the Government responded. Dkt. 31. On October

11   23, 2020, Butcher replied, Dkt. 33, and filed a motion for leave to file overlength reply,

12   Dkt. 32.

13                                       II. DISCUSSION

14   A.     Motions to File Overlength Briefs

15          As a preliminary matter, the Court grants Butcher’s unopposed motions, Dkts. 25,

16   32, and the Government’s unopposed motion, Dkt. 30, to file briefs in excess of the

17   twelve-page limitation imposed by Local Criminal Rule 12(b)(5) of the Rules of the

18   United States District Court for the Western District of Washington.

19

20

21
            1
             As Judge Leighton has retired from the federal bench, this case was reassigned to this
22   Court on October 5, 2020. Dkt. 27.



     ORDER - 2
             Case 3:17-cr-05191-BHS Document 34 Filed 11/02/20 Page 3 of 10




 1   B.     Motion for Compassionate Release

 2          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence

 3   of imprisonment “constitutes a final judgment and may not be modified by a district court

 4   except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

 5   (internal quotations omitted). Those limited circumstances are provided under 18 U.S.C.

 6   § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act of 2018 amended

 7   § 3582(c)(1)(A) by adding a provision that allows prisoners to directly petition a district

 8   court for compassionate release:

 9                  (A) the court, upon motion of the Director of the Bureau of Prisons,
            or upon motion of the defendant after the defendant has fully exhausted all
10          administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
11          such a request by the warden of the defendant's facility, whichever is
            earlier, may reduce the term of imprisonment (and may impose a term of
12          probation or supervised release with or without conditions that does not
            exceed the unserved portion of the original term of imprisonment), after
13          considering the factors set forth in section 3553(a) to the extent that they
            are applicable, if it finds that—
14                  (i) extraordinary and compelling reasons warrant such a reduction;
                    ***
15                  and that such a reduction is consistent with applicable policy
            statements issued by the Sentencing Commission; . . . .
16
     18 U.S.C. § 3582(c)(1)(A). Accordingly, a court may reduce a sentence upon motion of a
17
     defendant provided that: (1) the inmate has either exhausted his or her administrative
18
     appeal rights of the Bureau of Prison’s (“BOP”) failure to bring such a motion on the
19
     inmate’s behalf or has waited until 30 days after the applicable warden has received such
20
     a request; (2) the inmate has established “extraordinary and compelling reasons” for the
21

22


     ORDER - 3
             Case 3:17-cr-05191-BHS Document 34 Filed 11/02/20 Page 4 of 10




 1   requested sentence reduction; and (3) the reduction is consistent with the Sentencing

 2   Commission’s policy statement. See id.

 3          The Sentencing Commission’s policy statement referenced in 18 U.S.C.

 4   § 3582(c)(1)(A)(i) provides, in relevant part:

 5                  [T]he court may reduce a term of imprisonment (and may impose a
            term of supervised release with or without conditions that does not exceed
 6          the unserved portion of the original term of imprisonment) if, after
            considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that
 7          they are applicable, the court determines that—
                    (1)(A) Extraordinary and compelling reasons warrant the reduction;
 8                  ***
                    (2) The defendant is not a danger to the safety of any other person or
 9          to the community, as provided in 18 U.S.C. § 3142(g); and
                    (3) The reduction is consistent with this policy statement.
10
     United States Sentencing Guidelines (“USSG”) § 1B1.13.
11
        1. Extraordinary and Compelling Reasons
12
            Recently, Judge Thomas S. Zilly has provided a non-exhaustive list of factors
13
     federal courts have considered in determining whether a defendant has extraordinary and
14
     compelling reasons for compassionate release in the context of COVID-19:
15
            (i) whether the inmate is at higher risk because of his or her age and/or race,
16          see United States v. Young, No. CR19-5055 BHS, 2020 WL 2614745, at *3
            (W.D. Wash. May 22, 2020); (ii) whether the inmate has one or more,
17          medically-documented, chronic health conditions that render him or her
            more vulnerable to COVID-19, see United States v. Locke, No. CR18-0132
18          RAJ, 2020 WL 3101016, at *4 (W.D. Wash. June 11, 2020) (observing that
            the movant's health issues were “not merely self-diagnosed,” but rather
19          “medically documented and verified”); United States v. Rodriguez, No.
            2:03-cr-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa. Apr. 1, 2020)
20          (inmate with type 2 diabetes, obesity, hypertension, and liver abnormalities
            was in a “higher risk category”); (iii) the fatality rate for individuals with
21          similar health conditions as compared with the overall fatality rate for
            COVID-19, see id. (summarizing COVID-19 fatality rates); United States
22          v. Pippin, No. 16-0266, 2020 WL 2602140, at *1 (W.D. Wash. May 20,


     ORDER - 4
             Case 3:17-cr-05191-BHS Document 34 Filed 11/02/20 Page 5 of 10




 1         2020) (granting a motion brought by a defendant suffering from
           pancytopenia, which is associated with an “over fivefold enhanced risk of
 2         severe COVID-19”); (iv) whether the inmate has previously tested positive
           for the coronavirus that causes COVID-19 and, if so, whether the inmate
 3         suffers from any long-term effects of the disease, see United States v.
           Reynolds, No. 2:18-cr-00131-RAJ, 2020 WL 3266532, at *3–4 (W.D.
 4         Wash. June 17, 2020) (denying a motion for compassionate release brought
           by an inmate who recovered from and was “not suffering from any reported
 5         lingering symptoms” related to COVID-19); and (v) whether the inmate's
           release is expected to reduce the risk of him or her contracting COVID-19,
 6         see United States v. Sandoval, No. CR14-5105RBL, 2020 WL 3077152, at
           *5 (W.D. Wash. June 10, 2020) (declining to release a defendant to a
 7         situation that “would likely place him at greater risk”).

 8   United States v. Grubbs, No. CR16-228 TSZ, 2020 WL 3839619, at *2 (W.D. Wash. July

 9   8, 2020).

10         The Court finds these factors useful, instructive, and consistent with the analysis

11   of extraordinary and compelling reasons the Court has engaged in with recent COVID-19

12   cases. See, e.g., Young, 2020 WL 2614745 at *3 (a 64-year-old African American

13   defendant with hypertension and chronic kidney disease presented extraordinary and

14   compelling reasons); United States v. Lint, No. CR18-5152 BHS, 2020 WL 4698815, at

15   *2 (W.D. Wash. Aug. 13, 2020) (a defendant housed at a federal correctional institution

16   that had only two inmates infected with COVID-19 did not present an extraordinary and

17   compelling reason); United States v. Gray, No. CR16-5600 BHS, 2020 WL 5759792, at

18   *2–3 (W.D. Wash. Sept. 28, 2020) (a relatively young female defendant with a Body

19   Mass Index of 32.1, while obese, did not present sufficient evidence of extraordinary and

20   compelling reasons without additional evidence of other risk factors). The Court has

21

22


     ORDER - 5
                Case 3:17-cr-05191-BHS Document 34 Filed 11/02/20 Page 6 of 10




 1   discretion to consider the factors provided by Judge Zilly in determining whether Butcher

 2   has extraordinary and compelling reasons. 2

 3          Here, Butcher argues that his chronic medical conditions are extraordinary and

 4   compelling reasons because they place him at a higher risk of severe illness from

 5   COVID-19; he has a Body Mass Index (“BMI”) of 34.1, suffers from hypertension and

 6   cirrhosis of the liver, and is nearly 50 years old. Dkt. 24-3, Declaration of Dr. Marc Stern,

 7   ¶ 6. The CDC recognizes that obesity, i.e., having a BMI between 30 and 40, increases

 8   the risk of severe illness from COVID-19 and that hypertension and liver disease—

 9   cirrhosis in particular—may increase the risk of severe illness. 3 The CDC also recognizes

10   that severe illness from COVID-19 increases with age and makes clear that older

11

12

13

14
            2
              In the application of USSG § 1B1.13, the Commission has described three categories of
15   potentially “extraordinary and compelling reasons,” namely medical condition, age, and family
     circumstances, see USSG § 1.B1.13 cmt. n.1(A)–(C), as well as a “catch-all” provision, id. cmt.
     n.1(D), which “opens the door” to considering factors other than those specifically enumerated,
16
     United States v. McPherson, 454 F. Supp. 3d. 1049 (W.D. Wash. 2020). However, USSG
     § 1B1.13 has not been updated since the passage of the First Step Act of 2018, and district courts
17   have largely found that the Commission’s list of extraordinary and compelling reasons is not
     binding, but rather helpful guidance. See United States v. Almontes, No. 3:05-cr-58 (SRU), 2020
18   WL 1812713, at *3 (D. Conn. Apr. 9, 2020) (providing a list of cases from around the country
     addressing whether the Commission’s list is binding). The Court therefore concludes that, given
19   the “catch-all” provision and the non-binding status of the comments to USSG § 1B1.13, it has
     discretion to construe the meaning of extraordinary and compelling reasons. See Grubbs, 2020
20   WL 3839619, at *2 n.2.
            3
              Center for Disease Control and Prevention, People with Certain Medical Conditions,
21   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
     conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
22   ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Oct. 16, 2020).



     ORDER - 6
                Case 3:17-cr-05191-BHS Document 34 Filed 11/02/20 Page 7 of 10




 1   individuals have an increased risk of severe illness, but makes clear that people in their

 2   50s have a lower risk for severe illness than individuals in their 60s or 70s. 4

 3          The Court finds that Butcher has established extraordinary and compelling reasons

 4   to warrant a reduction in his sentence. While the Court has previously found that obesity

 5   alone does not constitute an extraordinary and compelling reason, see Gray, 2020 WL

 6   5759792, at *2–3, Butcher has provided evidence that he suffers from additional chronic

 7   medical conditions that place him a higher risk of severe illness from COVID-19. Indeed,

 8   the Government concedes that Butcher’s obesity is an actual risk factor for COVID-19

 9   and that he has presented an extraordinary and compelling reason based on his obesity.

10   Dkt. 31 at 9, 13. Butcher’s obesity is recognized by the CDC as a medical condition that

11   increases the risk of severe infection, and his other underlying, chronic medical

12   conditions only add to that risk. Moreover, Butcher is housed at FCI Terminal Island,

13   which has six active COVID-19 cases, ten inmate deaths, and 575 inmates who have

14   recovered from COVID-19. 5 The Court therefore finds that Butcher has established

15   extraordinary and compelling reasons to warrant a reduction of his sentence.

16      2. Public Safety

17          Once a defendant has established that extraordinary and compelling reasons exist

18   to warrant release or a reduction in sentence, the defendant must also show that they no

19
            4
20            Center for Disease Control and Prevention, Older Adults,
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last
21   updated Sept. 11, 2020).
            5
              Bureau of Prisons, COVID-19 Update, https://www.bop.gov/coronavirus/ (last visited
22   Oct. 30, 2020).



     ORDER - 7
             Case 3:17-cr-05191-BHS Document 34 Filed 11/02/20 Page 8 of 10




 1   longer present a danger to the safety of any other person or to the community. USSG

 2   § 1B1.13(2). In making this determination, the Court looks to the nature and

 3   circumstances of Butcher’s underlying offense, the weight of evidence against him, his

 4   history and characteristics, and the nature and seriousness of the danger his release would

 5   pose to any person or the community. See 18 U.SC. § 3142(g).

 6          The Court finds that Butcher has carried his burden to establish that he is not a

 7   danger to the safety of any other person or the community if under court supervision

 8   upon release. The Court acknowledges that the crime Butcher committed was extremely

 9   serious and will have a lasting, detrimental impact on his victims, but the crime occurred

10   nearly two decades ago, and Butcher has no other history of violence. See Dkt. 24 at 14.

11   Additionally, Dr. Bill Lennon conducted a psychosexual evaluation of Butcher and

12   concluded that Butcher presented a very low risk to reoffend so long as he maintains

13   sobriety and that the underlying offense was an isolated incident. PSR, ¶¶ 36–37.

14   Moreover, Butcher was not deemed a danger to the community while his case was

15   pending and was released on bond pending his sentencing. See Dkts. 6, 8. Therefore,

16   having considered the factors set forth by 18 U.S.C. § 3142(g), the Court finds that

17   Butcher would not pose a danger to the safety of any other person or to the community

18   upon release.

19      3. 18 U.S.C. § 3553(a) Factors

20          “Having found that that [the defendant’s] age and health constitute extraordinary

21   and compelling reasons warranting compassionate release and that he poses no danger to

22   others or to the community, the Court must now consider the factors set forth in 18


     ORDER - 8
             Case 3:17-cr-05191-BHS Document 34 Filed 11/02/20 Page 9 of 10




 1   U.S.C. § 3553(a).” United States v. Cosgrove, CR15-230-RSM, 2020 WL 1875509, at *4

 2   (W.D. Wash. Apr. 15, 2020) (citing 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13). The

 3   relevant factors include (i) “the nature and circumstances of the offense and the history

 4   and characteristics of the defendant”; (ii) the need for the sentence imposed to reflect the

 5   seriousness of the offense, to promote respect for the law, and to provide just punishment

 6   for the offense; to adequately deter criminal conduct; to protect the public from further

 7   crimes of the defendant; and to provide the defendant with needed educational or

 8   vocational training, medical care, or other correctional treatment in the most effective

 9   manner; (iii) “the need to avoid unwarranted sentence disparities among defendants with

10   similar records who have been found guilty of similar conduct”; (iv) the sentencing

11   guidelines; and (iv) “the need to provide restitution to any victims of the offense.” 18

12   U.S.C. § 3553(a).

13          The Court applies the § 3553(a) factors in considering a defendant’s sentence, and

14   the Court’s consideration of these factors has changed little since Butcher’s sentencing.

15   Indeed, the majority of factors weigh against compassionate release. For example, sexual

16   assault is a horrendous act that has substantial adverse effects on the victims and their

17   families and support systems, and releasing Butcher would clearly frustrate the purpose

18   of deterrence, both general and specific. A release now would not adequately take into

19   consideration the seriousness of the offense or promote respect for the law. While it is

20   accurate that Judge Leighton, when considering the need for just punishment, could not

21   have contemplated the more difficult conditions of confinement that have been

22   necessitated by the COVID-19 pandemic, this factor weighs against release because


     ORDER - 9
             Case 3:17-cr-05191-BHS Document 34 Filed 11/02/20 Page 10 of 10




 1   Butcher has only served a little more than a third of his custodial sentence, and release

 2   would result in unwarranted disparity of his sentence. Finally, the Court concludes that,

 3   based upon the information in the record, Butcher’s needs for medical care are being

 4   reasonably met at FCI Terminal Island.

 5          For these reasons, the Court denies Butcher’s motion for compassionate release.

 6                                         III. ORDER

 7          Therefore, it is hereby ORDERED that Butcher’s motion for compassionate

 8   release, Dkt. 24, is DENIED without prejudice, Butcher’s motions for leave to file

 9   overlength briefs, Dks. 25, 32, are GRANTED, and the Government’s motion for leave

10   to file overlength response, Dkt. 30, is GRANTED.

11          Dated this 2nd day of November, 2020.

12

13

14
                                               ABENJAMIN H. SETTLE
                                                United States District Judge

15

16

17

18

19

20

21

22


     ORDER - 10
